 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDGolden Nugget,Inc.andOffice and Gaming Employ-ees Union.Case 31-CA-3336Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:May 16, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March 13, 1973, Administrative Law JudgeMartin S. Bennett issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Golden Nugget, Inc., LasVegas, Nevada, its officers, agents, successors, andassigns, shall take the action set forth in said recom-mended Order.1The Respondent has excepted to certain credibilityfindingsmade by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions are incorrectStandard Dry WallProducts,Inc.,91 NLRB 544,enfd.188 F 2d 362 (C A 3) We have carefully examined the record and findno basis for reversing his findingsDECISONSTATEMENT OF THE CASEMARTIN S.BENNETT,Administrative Law Judge: This mat-ter was heard at Las Vegas, Nevada, on February 1, 1973.The complaint, issued December 5, and based upon chargesfiled September 18, October 16, and November 20, 1972, byOffice and Gaming Employees Union, herein the Union,alleges that Respondent, Golden Nugget,Inc., has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.'iThe complaint originally alleged that the Union was a labor organizationFINDINGS OF FACTIJURISDICTIONAL FINDINGSRespondent, Golden Nugget, Inc., is a Nevada corpora-tion which operates a gaming casino, bar, and restaurant atLas Vegas, Nevada. It enjoys annual gross revenues in ex-cess of $50,000 and purchases and receives merchandisevalued in excess of that sum directly from points outsidethat State. I find that the operations of Respondent affectcommerce within the meaning of Section 2(6) and (7) of theAct.11THE UNFAIR LABOR PRACTICESA. The IssueThe sole issue herein is an alleged threat by Casino Man-ager Allan Johnson of Respondent on or about April 30,1972, to discharge any employee involved with the labormovement.The case reduces itself to a credibility resolutionbetween threewitnessesfor the General Counsel and onefor Respondent.B. The IncidentRobert Murphy is and has been a craps dealer with Re-spondent for almost 3 years. He is also actingfinancialsecretary of the Union and is manifestly an ardent unionadvocate. As background, in mid-March 1972, according toMurphy, he overheard a shift boss, Jermyn, in effect threat-en to discharge a new employee, Upchurch, for union activi-ties.On the following day, he andBusinessManager GlenHerron of the Union visited Casino Manager Johnson, re-lated the threat, and Murphy asked Johnson's position onthe matter; the latter's reply is not disclosed and Upchurchwas subsequently discharged.'On April 30, Murphy decided to visit Johnson in an effortto have Upchurch reinstated. He was accompanied by Her-ron and one Robert Trimble, a retired Army sergeant anda friend of Murphy; the latter desired that a disinterestedwitness hear this conversation. Upon arriving at the casino,Murphy and Herron approached Johnson onthe gamingfloor, while Trimble stationed himself at a slot machinesome 3 or 4 feet distant and made several plays during theconversation.According to Murphy, he introduced Herron to Johnson.As they shook hands, Johnson first appreciated the identityof Herron, although, as noted, Murphy testified about aprior meeting. Johnson promptly termed Herron the "dirtyson of a bitch" who had sent Respondent's telegrams andunderSec 2(5) and (6) of the Act andthis was denied by Respondent Theallegation was stricken uponmotion by the General Counsel,over the objec-tion of the Union Thisfinding isdeemed not necessaryto a resolution ofthe only issue herein2Theoriginal charge alsoattackedthe dischargeof Upchurchon or aboutApril 15, 1972 This wasnot pursued in the complaint and perhaps accountsfor the relative minuteness of the instant case203 NLRB No. 107 GOLDEN NUGGET, INC.was associated with the Union.3 Johnson added that Re-spondent would not put up with anyone organizing for theUnion and would discharge Murphy or anyone else. Mur-phy next asked if Respondent would reinstate Upchurch.Johnson declined and replied that he would dischargeanyone he pleased. He also stated that "they" would notorganize a union in the casino; the talk lasted but 2 to 3minutes. On a searching cross-examination, Murphy re-called that, during the talk, he said that the Union repre-sented some (gaming) employees. Johnson did not displaya lack of recognition as to the identity of Upchurch. As thetalk ended, Herron unsuccessfully attempted to shakehands with JohnsonHerron, who works in another industry and has neverbeen connected with Respondent, substantially corroborat-ed Murphy. Upon introduction, Johnson referred to him asthe union person who had sent him the telegram. Herronreplied that they were seeking the rehire of Upchurch andJohnson replied that no union bastard would tell him howto run the club. Johnson added that ". . . he would fire anymember of the Union or anyone [if] he felt like it." Johnsonwas agitated, both Murphy and Herron agree, and addedthat Respondent had no contract with the Union, that itnever would, and that Upchurch would stay fired.Robert Trimble also corroborated Murphy in substantialmeasure. He has never been and is in no way connected withRespondent. He placed the incident at approximately 2 p.in., in the center of the casino. By prearrangement, he wasplaying a slot machine some 3 feet from the trio. He alsorecalled that Johnson became angered upon learningHerron's identity and connection with the Union and statedthat "he would fire anybody who was involved or connectedwith the labor movement." Murphy asked about the rehireof Upchurch and Johnson replied that he could hire or fireas he pleased. Johnson abruptly terminated the conversa-tion.Trimble also withstood a searching cross-examination.He recalled that he played but two coins, rather than play-ing the slot machine steadily, and, further, that he hit ajackpot on the second coin. He said that he went to thecasino by prearrangement shortly 2 p.m. and again repeatedthat Johnson announced he would fire anyone involved inor connected with the "labor movement." He also put it thatJohnson's threat was to fire anyone "involved or organizingor anybody with labor." He conceded that he heard but partof what Murphy said, due to the latter's soft speech, whereasJohnson spoke much louder and was better heard. I findthat the testimony of the three witnesses for the GeneralCounsel is in very substantial, although not precise, agree-ment.The case of Respondent is predicated solely upon thetestimony of Johnson who, in large measure, disputed thetestimony of the other witnesses. Johnson placed the inci-dent on a Sunday afternoon, was unaware of Trimble'spresence at the slot machine, and did not recognize him onthe witness stand. Murphy, who did 99 percent of the talk-ing, introduced Herron to Johnson and announced that "werepresent organized labor" concerning the dealers. Murphy3The Unionhas sent a telegram to Respondent,late in March, seekingrepresentation643added that they wished to give Respondent an opportunityto reinstate Upchurch, or "we're going to cause you sometrouble." Johnson did not know who Upchurch was, saidthat this was the Union's prerogative, and stated that al-though he was not in sympathy with what the Union stoodfor it should contact counsel for Respondent. He concededthat he was annoyed and that his voice might have beenraised, but denied the use of any profanity and threateningto fire anyone connected with the "labor movement." Therecord discloses that Respondent does have a contractualrelationship with the Culinary Workers.Johnson denied that Murphy had spoken to him previ-ously about Upchurch. He conceded that someone mighthave been standing nearby and that he might have used theword "Union" in the conversation, but not the words "fire"or "discharge." He also denied stating that he would fireanyone who had anything to do with the labor movement.C. ConclusionsAs noted, the testimony of the three witnesses for theGeneral Counsel is mutually and substantially corrobora-tive. Further supporting their version is the fact that Trim-ble was not involved in the dispute and that Murphy, cur-rently an employee, testified adversely to his employer.Johnson, on the witness stand, was calm, but this isviewed as distinctively different from a sudden confronta-tion in a noisy and busy casino on a Sunday afternoon withrepresentatives from a labor organization of which he disap-proved. And assuming, as he testified, that they threatenedto cause him "trouble," this does not detract from the re-marks attributed to him. I find, on this record, that hisrecollection was perforce inferior to those of the other wit-nesses and I credit their testimony. I further find, as allegedby the complaint, that Respondent, by Johnson on April 30,1972, threatened to discharge any employee who had any-thing to do with the labor movement or with a labor organi-zation, and thereby engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Golden Nugget,Inc., is an employer within the mean-ing of Section2(2) of the Act.2.By threatening employees with reprisals for engagingin union activities,Respondent has engaged in an unfairlabor practice within the meaning of Section 8(a)(1) of theAct.3.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice, I shall reommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law, 644DECISIONSOF NATIONAL LABOR RELATIONS BOARDand the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER4Respondent, Golden Nugget, Inc., Las Vegas, Nevada, itsofficers,agents, successors,and assigns,shall:I.Cease and desist from:(a)Threatening employees with reprisals for engaging inunion activities.(b) In any like or related manner, interfering with, re-straining,or coercing employees in the exercise of the rightsguaranteed under Section 7 of the National Labor RelationsAct.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Post at its place of business at Las Vegas, Nevada,copies of the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the Regional Directorfor Region 31, shall, after being duly signed by Respondent,be posted by it immediately upon receipt thereof and main-tained for a period of 60 consecutive days thereafter inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.5 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten employees with reprisals forengaging in union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed under Section 7 of the National La-bor Relations Act.GOLDEN NUGGET, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, Room 12100,11000 Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7357.